Gilbert L. Daane and A.J. Rogers were rival candidates for nomination as a member of the State board of agriculture at the Republican State convention, held in the city of Kalamazoo, on March 6, 1931. Their names were presented, a ballot taken, and the chairman of the convention announced that Gilbert L. Daane had been nominated.
It is claimed that Mr. Rogers had a majority of the votes cast, and this was discovered after the convention adjourned. We are asked by Mr. Rogers to direct the chairman and secretary of the State central committee to certify his name as the nominee; and we are also asked by Mr. Daane to direct certification of his name as the nominee.
We are of opinion that, in the absence of fraud or oppression or a reconsideration by the convention, we may not recanvass the vote taken, and the announcement of the chairman controls, and the chairman and secretary of the State central committee should certify the nominee announced by the chairman of the convention. *Page 596